Citation Nr: 1112261	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for headaches. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active duty for training from August 1998 to January 1999 and active duty from December 2003 to March 2005.  She had additional duty in the Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in November 2009, at which time it was remanded for additional development.  The development has been completed, and the appeal has been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The Veteran is competent to report that she experienced headaches during service.  

2.  A VA examination diagnosed the Veteran as having migraine headaches three months after discharge, and hospital records show that she was admitted through the emergency room for suspected complicated migraine headaches nine months after discharge. 

3.  The evidence both for and against a finding that the Veteran's headaches were incurred during service is in relative equipoise. 


CONCLUSION OF LAW

Resolving all benefit of the doubt in favor of the Veteran, headaches were incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that she has developed headaches as a result of active service.  She argues that although she never sought treatment for headaches during service, she experienced them on a regular basis during her deployment to Iraq.  She further notes that she was diagnosed with migraine headaches soon after her discharge from duty and that her headaches required hospitalization several months later. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records is completely negative for a diagnosis of migraine headaches.  There is also no record of the Veteran ever complaining of headaches.  

The Veteran submitted a claim for service connection for headaches in May 2005, which was two months after her discharge from service.  She was provided a VA neurologic examination in June 2005 by Dr. K.P.  It was reported that the Veteran experienced headaches approximately three to four times each week, which lasted a couple of hours in duration.  She would have to sleep to make them end.  The neurological examination revealed extraocular muscles that were full and conjugate.  Deep tendon reflexes were symmetrical, and motor testing was grossly 5/5.  The diagnostic impression was non-prostrating migraine headaches, frequency and severity as described.  

Private hospital records dated December 2005 show that the Veteran was admitted through the emergency room with complaints of right arm and right facial numbness, numbness of the tongue, and problems with her right eye.  These symptoms resolved after one hour.  The initial records state that there had been no prior similar events, although they note parenthetically there had been a possible episode as a child but the Veteran was unable to remember.  Additional records state that her symptoms were followed by a headache.  They also note that there had been a similar episode in the past few years, and once when she was a child.  The examiner noted that as the episode was followed by headaches, the Veteran was believed to have experienced a migraine.  A magnetic resonance imaging (MRI) study of the head was normal, as was a computed tomography scan (CAT).  Inverted T waves were noted on the echocardiogram (EKG).  The assessment was that the episode likely represented complicated migraine versus new onset multiple sclerosis versus acute stroke, but the previous history of events as well as the headache afterwards associated with nausea suggests the migraine was the etiology.  

The Veteran was afforded another VA examination in March 2010 by Dr. K. P.  The examiner reviewed the claims folder, and notes that the Veteran clearly had a neurological event that occurred in December 2005.  The differential diagnosis had been between a transient ischemic attack and a complicated migraine.  Her active duty had been relatively silent for headaches.  Currently, she had approximately two headaches weekly lasting the whole day in duration.  These were associated with photophobia and nausea but no vomiting.  Her current physical examination was unremarkable.  The diagnosis was non-prostrating headaches.  The examiner opined that it was less likely than not that the headaches were due to active service.  This was because the service treatment records were silent for headaches, and that the first incident of a possible headache was in December 2005.  

The Board finds that the evidence both for and against a finding that headaches were initially incurred during service is in relative equipoise, which means that entitlement to service connection for headaches is warranted.  

Initially, the Board notes that the December 2005 records make a reference to the possibility that the Veteran had experienced a migraine headache as a child.  However, the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered s noted.  38 C.F.R. § 3.304(b) (2010).  

The Veteran's July 1998 entrance examination for her first period of service is negative for a diagnosis of migraine headaches, and she denied a history of headaches on the Report of Medical History obtained at that time.  The remainder of the service treatment records is entirely negative for complaints relating to or a diagnosis of headaches.  This includes the January 2004 physical examination provided the Veteran at the beginning of her second period of service.  The Board concludes that the Veteran is entitled to the presumption of soundness.  Furthermore, the reference to having possibly experienced a previous migraine experience as a child, with a further note that the Veteran was having difficulty recalling the possible incident, does not constitute the clear and unmistakable evidence required to rebut the presumption of soundness.  

The evidence in favor of the Veteran's claim is basically her statements, as well as post service medical records confirming the diagnosis of migraine headaches very shortly after service separation.  Although the service treatment records are completely negative for complaints relating to or a diagnosis of headaches, the Veteran has stated that she experienced headaches during service but never sought treatment.  It is not unreasonable to suspect that she might not have gone to sick call to report headaches.  The Veteran is competent to report that she experienced headaches during service.  Furthermore, her credibility is bolstered by the fact that she filed a claim for headaches only two months after discharge, and the December 2005 records that show she sought treatment for what was believed to be a complicated headache only nine months after discharge.  The March 2010 VA examination notes that the headaches occur twice weekly and include a diagnosis of a current disability.  

In contrast, the March 2010 VA examiner opined that it was less likely than not that the headaches were incurred due to service.  The rationale for this opinion was that the service treatment records were silent for headaches, and that the first incident of a possible headache was found in the December 2005 private records.  However, the Board notes that this opinion was provided by the very same examiner who had diagnosed the Veteran with migraine headaches in June 2005.  The opinion ignores both the Veteran's statements regarding headaches in service and the examiner's previous June 2005 diagnosis, which damages its probative value.  

Therefore, in view of the current diagnosis of migraine headaches, the Veteran's competent and credible statements regarding the initial incurrence of these headaches in service, and the failure of the March 2010 VA examiner to address his own previous diagnosis of headaches made only three months after discharge from service, the Board finds that the evidence is more or less in equipoise.  This being the case, the benefit of the doubt is resolved in favor of the Veteran, and entitlement to service connection for headaches is established.  


ORDER

Entitlement to service connection for headaches is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


